                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

ROBIN SCHULER,
                    Plaintiff,

      v.                                               Case No. 18-C-1664

UNITED STATES OF AMERICA,
               Defendant.



                                         ORDER

      Cole Schuler, a U.S. Army veteran, died of a heroin and fentanyl overdose while a

resident of an inpatient mental health unit of the Clement J. Zablocki VA Medical Center,

where he was receiving treatment for substance use. The United States Department of

Veterans Affairs (“the VA”) administers the Zablocki VA Medical Center. Schuler’s mother,

Robin Schuler (“Plaintiff”), brings this wrongful death action against the United States of

America under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.A. § 1346(b), alleging that

negligent conduct by the VA and its employees caused Shuler’s death. The United States

has moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. Plaintiff has moved to amend her complaint. The United States opposes

the motion to amend, and argues that if the amendment is permitted, the arguments in its

Rule 12(c) motion apply with equal force to the amended complaint.


I.    MOTION TO AMEND COMPLAINT

      Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a party may

amend its pleading with leave of court after the time period for amendments as a matter




           Case 2:18-cv-01664-LA Filed 04/17/20 Page 1 of 7 Document 40
of course has elapsed, and that a court should freely give such leave when justice so

requires. Here, I find it appropriate to grant such leave. This is Plaintiff’s first motion to

amend her complaint; she filed it promptly after the United States filed its motion for

judgment on the pleadings; and it includes information from a police report that defendant

disclosed to her by my order after she filed her initial complaint. Plaintiff’s motion to amend

her complaint is granted. I will treat the United States’ motion for judgment on the

pleadings as directed to the amended complaint.


II.    MOTION FOR JUDGMENT ON THE PLEADINGS

       A.      Pleadings

       The amended complaint makes the following factual allegations.

       Cole Schuler was a resident of the Zablocki VA’s Acute Mental Health Inpatient

Unit as part of its Mental Health Residential Rehabilitation Treatment Program beginning

October 19, 2015. He was receiving treatment for substance use disorder after relapsing.

He had a history of inpatient and outpatient mental health treatment related to substance

use disorder and other mental health issues.

       Schuler resided in a portion of the mental health inpatient unit known as Domiciliary

123. Domiciliary 123 was organized in five different specialty areas known as “wings”;

Schuler lived in D Wing, which housed veterans for substance abuse rehabilitation.

Veterans residing in Domiciliary 123 were required to obtain a written pass from a staff

member called a “Domiciliary Assistant” in order to leave the facility’s grounds. Mr.

Schuler was also required to sign in and out of the facility.



                                              2




            Case 2:18-cv-01664-LA Filed 04/17/20 Page 2 of 7 Document 40
       At some point on or around November 8, 2015, Mr. Schuler obtained fentanyl and

heroin. On November 8, 2015, Mr. Schuler signed in and out of the facility four times. He

was last seen entering his room at approximately 6:43 pm on that date. In his room, he

used fentanyl and heroin. He was discovered unresponsive on the floor of his room at

approximately 9:45 pm. Schuler had been using drugs at the Zablocki VA for several days

prior to his death.

       The amended complaint references an inspection report on the Zablocki VA’s

management of mental health care concerns that was compiled by the VA Office of

Inspector General (“OIG”). Defendants appended the report to their answer to the original

complaint, and the parties agree that the report is incorporated by reference into the

pleadings. The report indicates that a patient at the Zablocki VA “was found dead after

returning from a pass with no documentation to support that a contraband check had been

completed on his return.” ECF # 29-1 at 39. Plaintiff alleges that this statement refers to

Mr. Schuler and that it indicates that the VA staff did not check him for contraband when

he returned from his pass.

        The complaint makes additional broad allegations about deficiencies at the VA,

largely based on the OIG report. As relevant here, the complaint alleges that the VA was

inadequately staffed during the time that Schuler was in residence and that its staff failed

to adequately screen visitors, staff and residents or check for contraband in the facility.

The complaint also alleges that the Zablocki VA failed to follow procedures to assure that

residents were assessed for being under the influence of mind-altering substances.




          Case 2:18-cv-01664-LA Filed 04/17/20 Page 3 of 7 Document 40
       B.      Legal Standard

       The standard applied to a Rule 12(c) motion is the same as that applied to a motion

to dismiss under Fed. R. Civ. P. 12(b)(6). Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d

686, 688 (7th Cir. 1993). To avoid dismissal under Rule 12(b)(6), a complaint must “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must, at

a minimum, “give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Twombly, 550 U.S. at 555. In construing a plaintiff’s complaint, I assume

that all factual allegations are true but disregard statements that are conclusory. Iqbal,

556 U.S. at 678. I may consider the complaint, the answer, and any written instruments

appended as exhibits to those pleadings. N. Ind. Gun & Outdoor Shows, Inc. v. City of S.

Bend, 163 F.3d 449, 452-53 (7th Cir. 1998).

       C.      Discussion

       The FTCA provides a remedy for personal injury or death caused by the wrongful

act or omission of a federal employee acting in the scope of employment. 28 U.S.C. §

1346(b)(1). An FTCA claim requires among other elements that the death or injury occur

under circumstances where the United States, if a private person, would be liable to the

plaintiff in accordance with the state law where the act or omission occurred. FDIC v.

Meyer, 510 U.S. 471, 477-78 (1994). Because plaintiff’s claim arose at the Milwaukee

VA, Wisconsin law governs. Under Wisconsin law, wrongful death is a derivative tort, and


                                             4




            Case 2:18-cv-01664-LA Filed 04/17/20 Page 4 of 7 Document 40
plaintiff’s wrongful death claim requires her to establish that Mr. Schuler would be entitled

to recover if his death had not occurred. Wis. Stat. § 895.03. Here, the plaintiff’s theory is

that Mr. Schuler would be entitled to recover on a negligence claim had he not died. Under

Wisconsin law, a plaintiff must establish four elements to prevail on a negligence claim:

(1) a duty of care on the part of the defendants; (2) a breach of that duty; (3) a causal

connection between the breach and the injury; and (4) an actual loss or damages resulting

from the injury. Hammann v. U.S.A. and Barron County, Wis., 24 F.3d 976, 979 (7th Cir.

1994).

         Under Wisconsin law, everyone owes to the world at large the duty of ordinary

care. Behrendt v. Gulf Underwriters Ins. Co., 318 Wis.2d 622, 635 (2009). “The duty of

ordinary care under the circumstances is determined by what would be reasonable given

the facts and circumstances of the particular claim at hand.” Hoida, Inc. v. M&I Midstate

Bank, 291 Wis.2d 283, 308 (2006)).Hoida, 291 Wis.2d at 308. “A person is not using

ordinary care and is negligent, if the person, without intending to do harm, does something

(or fails to do something) that a reasonable person would recognize as creating an

unreasonable risk of injury . . . to a person.” Alvarado v. Sersch, 262 Wis.2d 74, 82 (2003).

A duty to use ordinary care is established whenever it is foreseeable that a person’s act

or failure to act might cause harm to some other person. Id.

         Here, the Zablocki VA and its staff knew that Mr. Schuler was in treatment for

substance use disorder. It is common knowledge that people with substance use disorder

often seek out the substances to which they are addicted, and that overdoses of such

substances can cause injury or death. It was therefore foreseeable to the VA staff that a

failure to reasonably prevent Mr. Schuler from accessing substances might cause harm




           Case 2:18-cv-01664-LA Filed 04/17/20 Page 5 of 7 Document 40
to Mr. Schuler. The complaint has plausibly alleged that the VA staff had a duty to act

reasonably to prevent Mr. Schuler from accessing substances.

         The complaint has also plausibly alleged that the VA staff breached such duty. The

complaint alleges that Mr. Schuler had been using substances for several days before his

death. A reasonable jury could find that the VA staff’s failure for several days to assess

whether Mr. Schuler was using drugs so that it might intervene if necessary constituted a

breach of the duty to act reasonably to prevent Mr. Schuler from using drugs. The

complaint also alleges that no contraband check was recorded when Mr. Schuler returned

from his pass on the night that he died. A jury could infer that the VA staff did not check

Mr. Schuler for contraband on that night, and could conclude that such failure constituted

a breach of the VA staff’s duty to act reasonably to prevent Mr. Schuler from accessing

drugs.

         Defendant argues that it is nevertheless entitled to judgment because Mr.

Schuler’s ingestion of the drugs constitutes contributory negligence that outweighs the

VA’s responsibility for Mr. Schuler’s death. However, seeking and using substances is a

symptom of the condition for which Mr. Schuler was seeking treatment from the VA. The

relative responsibility of Mr. Schuler and the VA should not be determined on the

pleadings.


III.     CONCLUSION

         For these reasons, IT IS ORDERED that plaintiff’s motion to amend the complaint

(ECF # 34) is GRANTED.



                                              6




           Case 2:18-cv-01664-LA Filed 04/17/20 Page 6 of 7 Document 40
      IT IS FURTHER ORDERED that defendant’s motion for judgment on the pleadings

(ECF # 30) is DENIED.

      Dated at Milwaukee, Wisconsin, this 17th day of April, 2020.


                                              s/Lynn Adelman___
                                              LYNN ADELMAN
                                              District Judge




        Case 2:18-cv-01664-LA Filed 04/17/20 Page 7 of 7 Document 40
